Citation Nr: 1045026	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from May 1970 to January 
1972, during which time he was stationed in the Republic of 
Vietnam.  The appellant in the present matter is his surviving 
widow. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for service 
connection for the Veteran's cause of death.

In September 2009, the appellant and her representative appeared 
at the RO to submit oral testimony and evidence in support of her 
appeal at a hearing before the undersigned traveling Veterans Law 
Judge.  A transcript of this hearing has been obtained and 
associated with the Veteran's claims file for the Board's review.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and her 
representative if any further action is required on their part.


REMAND

According to the Veteran's death certificate and autopsy report, 
he died in October 2006 of metastasized pancreatic cancer with 
diabetes listed as a significant condition contributing to death.  
At the time of his death, he was not service connected for any 
disability and did not have any pending claims for VA benefits.  
The Veteran's claims file indicates that he received his medical 
treatment during his lifetime exclusively from private treatment 
sources.  In addition to his service treatment records, his 
claims file includes private medical records relating to his 
treatment for chronic pancreatitis that extend back as early as 
June 2003, with additional records dated from August 2005 to 
April 2006.  Also associated with the evidence is the report of 
his autopsy, which was conducted shortly after his death in 
October 2006, and several written or transcribed statements from 
his private physicians, dated after his death, that address the 
Veteran's clinical condition during his lifetime.  However, the 
records indicate that he had a history of treatment for chronic 
pancreatitis extending back to 1998, and that he was first 
diagnosed with advanced and untreatable pancreatic cancer in June 
2006.  His death certificate indicates that he died at home, but 
the claims file does not include any records pertaining to his 
last months of terminal treatment for pancreatic cancer from its 
first diagnosis in June 2006 up to his death in October 2006.  As 
the evidence at this moment appears to be incomplete, and that 
the aforementioned records not presently associated with the 
claims file are relevant to the matter on appeal, the case should 
be remanded to the RO so that the appropriate efforts may be 
undertaken by VA to attempt to obtain them.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1991); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992).

The appellant contends that service connection is warranted for 
the Veteran's cause of death on the theory that his presumed 
exposure to Agent Orange during his service in Vietnam caused him 
to develop pancreatic disease in the form of diabetes mellitus, 
chronic pancreatitis, and his terminal pancreatic cancer.  In 
support of her claim, she submitted several written statements 
dated in October 2006, December 2008, June 2009, and January 2010 
from the late Veteran's treating physician, Shirish A. Amin, 
M.D., in which Dr. Amin expressed the general opinion that the 
Veteran's diabetes mellitus, chronic pancreatitis, and pancreatic 
cancer were the result of his exposure to Agent Orange while 
serving in Vietnam as there was nothing else in his medical 
history that could explain their etiologies, although he 
ultimately qualified his opinion in January 2010, stating that he 
could not opine that the Veteran's pancreatic cancer was the due 
to his Agent Orange exposure to a reasonable degree of medical 
certainty.  In addition to Dr. Amin's opinions, the appellant has 
also submitted a November 2005 opinion from the Veteran's 
treating physician, Abhijit Kulkarni, M.D., in which Dr. Kulkarni 
stated "I suspect that (the Veteran's individual case) will fall 
in that 10 - 15% category of truly unexplained idiopathic 
pancreatitis.  He is on no medications that might contribute to 
this and provides no occupational history that might suggest an 
etiology for his recurrent pancreatitis."  Lastly, the appellant 
submitted an October 2006 statement from another of the late 
Veteran's treating physicians, Richard R. Sandrowicz, M.D., in 
which Dr. Sandrowicz stated, in pertinent part, that "pancreatic 
cancer can be caused by. . . chronic pancreatitis, (and) long-
standing diabetes," although the physician also wrote that he 
could not say for certain that the Veteran's exposure to Agent 
Orange during the Vietnam War did or did not cause his pancreatic 
cancer.  Although these aforementioned opinions, to the extent 
that they support the appellant's claim, are neither conclusive 
nor definitive as they are not accompanied by a detailed 
rationale to substantiate their premise, they are nevertheless 
probative of her claim and collectively supportive of it in a 
broad and general sense.  Therefore, the Board finds that a 
remand is also warranted so that the case may be referred to a VA 
examiner to obtain a detailed and definitive nexus opinion 
addressing the question of whether or not the Veteran's 
pancreatitis and pancreatic cancer were related to his exposure 
to Agent Orange in service.  Prior to presenting the requested 
nexus opinions, the examiner should thoroughly review the 
pertinent clinical history contained within the Veteran's claims 
file, including the aforementioned private physicians' opinions, 
and predicate his/her nexus opinion on this review.  (See Green 
v. Derwinski, 1 Vet. App. 121 (1991): fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account the 
records of prior medical treatment.  See also Miller v. West, 11 
Vet. App. 345, 348 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).) 

Additionally, the current available records indicate that there 
is some ambiguity regarding whether or not the late Veteran 
actually had a diagnosis of diabetes mellitus during his 
lifetime.  Notwithstanding the death certificate and statements 
of Dr. Amin to this effect, the medical records and autopsy 
report associated with the evidence do not indicate a definitive 
clinical diagnosis of diabetes.  As resolution of this question 
is necessary to properly adjudicate the appellant's claim, the VA 
examiner should also be asked to present an opinion, based on 
his/her review of the Veteran's clinical history, as to whether 
or not he had a diagnosis of diabetes during his lifetime and if 
so, the nature of its relationship to his pancreatitis and 
pancreatic cancer (i.e., was diabetes mellitus a causative factor 
or only ancillary to pancreatitis and/or pancreatic cancer, or 
was diabetes a separate disabling condition unrelated to either?)
 
Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the appellant and 
request that she provide a detailed list of 
all healthcare providers who treated the 
late Veteran for pancreatitis and/or 
diabetes prior to June 2003 and from June 
2006, and for pancreatic cancer beginning 
from when it was first diagnosed in June 
2006 up to his death in October 2006.  
After obtaining the necessary waivers, the 
RO should obtain copies of those pertinent 
records not already associated with the 
evidence.  
  
If the RO is unable to obtain any records 
identified as relevant by the appellant, it 
should state the reasons why such opinion 
and/or records were unobtainable.

2.  After the above development has been 
completed, the RO should refer the 
Veteran's claims file and his relevant 
clinical history to a VA examiner for 
review.  Thereafter, the examiner should 
note in his/her report that the Veteran's 
claims file has been reviewed.  Following 
the review of the claims file, the examiner 
should report all clinical findings in 
detail and present a nexus opinion in 
his/her report with regard to the 
following:

(a.)  Did the late Veteran have a 
diagnosis of diabetes during his 
lifetime and, if so, what is its 
clinical relationship, if any, to 
his chronic pancreatitis and 
terminal pancreatic cancer?  (i.e., 
was diabetes a causative factor or 
only ancillary to the Veteran's 
pancreatitis and/or pancreatic 
cancer, or was diabetes a separate 
disabling condition unrelated to 
either?)   

(b.)  Given that the Veteran's 
exposure to Agent Orange during 
military service in Vietnam is 
presumed, is it at least as likely 
as not (50 percent or greater 
likelihood) that his chronic 
pancreatitis was etiologically 
related to such exposure?

(c.)  Given that the Veteran's 
exposure to Agent Orange during 
military service in Vietnam is 
presumed, is it at least as likely 
as not (50 percent or greater 
likelihood) that his pancreatic 
cancer was etiologically related to 
such exposure?

The examiner should provide a complete 
rationale for any opinion provided.  If 
he/she is unable to provide an opinion 
without resorting to speculation or 
conjecture, he/she should so state in 
his/her discussion and explain why.

3.  Afterwards, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

4.  Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for the Veteran's cause 
of death.  

If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

